DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to the above application filed on 14 April 2019.  Claims 1-20 are examined.
Drawings
Figure 2 is objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference character mentioned in the description:  Reference character 138 representing motive gas charge is not depicted in the figure.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 9-12 and 16-17 is objected to because of the following informalities:  
Regarding Claims 9-12 and 17:
The recitation “at least partially;” (l. 3 in claims 9-12; ll. 10-11 in claim 17) is believed to be in error for – partially –.
Regarding Claim 11:
The recitation “a liquid fuel charge disposed,” (l. 2) is believed to be in error for – a liquid fuel charge –.
Regarding Claim 16:
The recitation “at least a portion;” (l. 5) is believed to be in error for – a portion –.
Appropriate correction is required. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 6-9, 11, and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Loughran 3013388.
Regarding Claim 1, Loughran teaches a power module (seen in Fig.1), comprising:
a turbine 14; a first pressure vessel 10 operatively connected to the turbine 14; and a second pressure vessel 21 in fluid communication with the first pressure vessel 10, the second pressure vessel 21 is connected to the first pressure vessel 10 in series to drive a fuel or a propellant charge 11 disposed within the first pressure vessel 10 to a gas generator 12 for generating electrical power using the turbine (Col. 1, ll. 9-30; Col. 2, ll. 7-10; Fig. 1).
Regarding Claim 2, Loughran teaches the invention as claimed and as discussed above for claim 1, and Loughran further teaches
a pressure regulator 26 fluidly connecting the second pressure vessel 21 with the first pressure vessel 10 (Fig. 1).
Regarding Claim 3, Loughran teaches the invention as claimed and as discussed above for claim 1, and Loughran further teaches
a throttle valve 20 fluidly connecting the first pressure vessel 10 with the turbine 14 (Fig. 1).
Regarding Claim 6, Loughran teaches the invention as claimed and as discussed above for claim 1, and Loughran further teaches
a gas generator 12 fluidly connecting the first pressure vessel 10 with the turbine 14 (Fig. 1).
Regarding Claim 7, Loughran teaches the invention as claimed and as discussed above for claim 6, and Loughran further teaches
gas generator includes 12 a decomposition chamber (seen in Fig. 1) for decomposing a liquid mono-propellant 11 driven to the gas generator 12 (Fig. 1).
Regarding Claim 8, Loughran teaches the invention as claimed and as discussed above for claim 6, and Loughran further teaches
gas generator includes 12 includes a combustion chamber 12 for oxidizing (seen in Fig. 1) a liquid fuel (liquid propellant) driven to the gas generator 12 (Col. 2, ll. 38-41; Col. 3, ll. 10-13; Fig. 1).
Regarding Claim 9, Loughran teaches the invention as claimed and as discussed above for claim 1, and Loughran further teaches
the fuel or propellant charge is a mono-propellant charge 11 (Col. 2, ll. 7-10; Fig. 1), 
the power module further comprising a motive gas charge (inert nitrogen) disposed within the second pressure vessel 21 and at least partially within the first pressure vessel 10, the second pressure vessel 21 maintaining the motive gas charge (inert nitrogen) at higher pressure (implicit) than pressure of the mono-propellant 11 within the first pressure vessel 10 (Col. 2, ll. 7-10 and 28-38; Fig. 1).
Regarding Claim 11, Loughran teaches the invention as claimed and as discussed above for claim 1, and Loughran further teaches
the fuel or propellant charge is a liquid fuel charge (liquid propellant) disposed (Col. 3, ll. 10-13; Fig. 1), 
the power module further comprising an oxidizer charge (air) disposed within the second pressure vessel 21 and at least partially within the first pressure vessel 10, the second pressure vessel 21 maintaining the oxidizer charge (air) at higher pressure than pressure within the first pressure vessel 10 (Col. 2, ll. 28-34; Col. 3, ll. 10-13; Fig. 1).
Regarding Claim 18, Loughran teaches a method of generating electric power, comprising:
charging a first pressure vessel 10 with a fuel or a propellant 11; charging a second pressure vessel 21 with a motive gas (inert nitrogen or air); generating a flow of high pressure gas (high temperature gas) by driving the fuel or propellant 11 serially from the first pressure vessel 21 fluidly toward a turbine 14; rotating the turbine 14 using the flow of high pressure gas (high temperature gas); 
Regarding Claim 19, Loughran teaches the invention as claimed and as discussed above for claim 18, and Loughran further teaches
the first pressure vessel 10 is charged prior to the second pressure vessel 21 being charged
Regarding Claim 20, Loughran teaches the invention as claimed and as discussed above for claim 18, and Loughran further teaches
the second pressure vessel 21 is charged to a higher pressure than the first pressure vessel 10 (Col. 2, ll. 28-38; Fig. 1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
	1. Determining the scope and contents of the prior art.
	2. Ascertaining the differences between the prior art and the claims at issue.
	3. Resolving the level of ordinary skill in the pertinent art.
	4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Loughran in view of Gemin 2017/0114664. 
Regarding Claim 4, Loughran teaches the invention as claimed and as discussed above for claim 1.  However, Loughran does not teach an electrical generator operatively associated with the turbine; and a power converter electrically connected to the electrical generator.
Gemin teaches 
an electrical generator 114 operatively associated with the turbine 106,108; and a power converter 122 electrically connected to the electrical generator 114 ([0043]; Fig. 6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the load of Loughran with Gemin’s an electrical generator 114 operatively associated with the turbine 106,108; and a power converter 122 electrically connected to the electrical generator 114, in order to convert variable frequency AC voltage from the generator into a voltage that is supplied to power grid (Gemin; [0042], ll.5-8).
Claims 5 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Loughran in view of Kim 2016/0319704. 
Regarding Claim 5, Loughran teaches the invention as claimed and as discussed above for claim 1.  However, Loughran does not teach turbine comprises an impulse turbine having a single stage.
Kim teaches 
turbine 90 comprises an impulse turbine (impulse turbine) having a single stage (implicit) ([0022].  Kim teaches that a turbine can be a conventional known turbine such as impulse turbine.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify turbine 14 of Loughran with Kim’s turbine 90 comprises an impulse turbine (impulse turbine) having a single stage, because impulse turbine is a well-known conventional turbine used in the art (Kim; [0022]).
Regarding Claim 17, Loughran teaches the invention as claimed and as discussed above for claim 1, and Loughran further teaches 
an unmanned aerial vehicle (small aerial vehicles) (Col. 1, ll. 10-14), comprising:
a power module (seen in Fig. 1) as recited in claim 1 (see claim 1 rejection above);

an oxidizer charge (air) disposed within the second pressure vessel 21 and at least partially within the first pressure vessel 10, the second pressure vessel 21 maintaining the oxidizer charge (air) at higher pressure than pressure within the first pressure vessel 10 (Col. 2, ll. 28-34; Col. 3, ll. 10-13; Fig. 1);
the unmanned aerial vehicle (small aerial vehicles) includes no fuel pumping system (seen in Fig.1).
Loughran does not teach the turbine comprises an impulse turbine having a single stage.
Kim teaches 
turbine 90 comprises an impulse turbine (impulse turbine) having a single stage (implicit) ([0022].  Kim teaches that a turbine can be a conventional known turbine such as impulse turbine.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify turbine 14 of Loughran with Kim’s turbine 90 comprises an impulse turbine (impulse turbine) having a single stage, for the same reason as discussed in rejection of claim 5 above.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Loughran in view of Lee 2018/0023410. 
Regarding Claim 10, Loughran teaches the invention as claimed and as discussed above for claim 1, and Loughran further teaches 
power module further comprising a nitrogen charge (inert nitrogen) disposed within the second pressure vessel 21 and at least partially within the first pressure vessel 10 (Col. 2, ll. 28-34; Fig. 1).
Loughran does not teach the fuel or propellant charge is a hydrazine charge.
Lee teaches 
the fuel or propellant charge is a hydrazine charge (hydrazine) ([0098].  Lee teaches that alternative fuel such as hydrazine and jet fuel are equivalent and either can be used in an engine.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the fuel or propellant charge 11 of Loughran with Lee’s hydrazine fuel because the fuels are equivalent (Lee; [0098]).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Loughran in view of Kamath 2015/0344144. 
Regarding Claim 12, Loughran teaches the invention as claimed and as discussed above for claim 1, and Loughran further teaches
the power module further comprising a compressed air charge (air) disposed within the second pressure vessel 21 and at least partially within the first pressure vessel 10 (Col. 2, ll. 28-34; Col. 3, ll. 10-13; Fig. 1).
Loughran does not teach the fuel or propellant charge is a JP-8 charge.
Kamath teaches 
the fuel or propellant charge is a JP-8 charge (JP-8) ([0022], ll. 9-12.  Kamath teaches JP-8 is a conventional liquid fuel that is used in gas turbine engines).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the fuel or propellant charge 11 of Loughran with Kamath’s JP-8, because it has been held that a simple substitution of one known element, in this case, monopropellant 11 of Loughran, for another, in this case, JP-8 liquid fuel of Kamath, to obtain predictable results, producing hot gas for a turbine, is an obvious extension of prior art teachings, KSR INT’L CO. V. TELEFLEX INC., 550 U.S. 398, 415-421, 82 USPQ2D 1385, 1395-97 (2007). See MPEP § 2141 III B.
Claim 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Loughran in view of Abbott 4385489. 
Regarding Claim 13, Loughran teaches the invention as claimed and as discussed above for claim 1.  However, Loughran does not teach a third pressure vessel operatively connected to the turbine, the third pressure vessel fluidly connecting the second pressure vessel in series with the turbine.
Abbott teaches a bipropellant fuel system with a first pressure vessel (1F) and 
a third pressure vessel (1O), the third pressure vessel (1O
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the second pressure vessel 21 that is connected to the first pressure vessel 10 of Loughran and include Abbott’s the third pressure vessel (1O) that fluidly connecting the second pressure vessel 17 in series, because it has been held that a simple substitution of one known element, in this case, monopropellant fuel system of Loughran, for another, in this case, bipropellant fuel system of Abbott, to obtain predictable results, producing hot gas, is an obvious extension of prior art teachings, KSR INT’L CO. V. TELEFLEX INC., 550 U.S. 398, 415-421, 82 USPQ2D 1385, 1395-97 (2007). See MPEP § 2141 III B.
Loughran in view of Abbott does not explicitly teach a third pressure vessel operatively connected to the turbine, the third pressure vessel fluidly connecting the second pressure vessel in series with the turbine.
However, the modified system of Loughran in view of Abbott, comprises a second pressure vessel 21 of Loughran in view of Abbott is fluidly connected in series to the first and third pressure vessels 10, (1O) respectively, and with the turbine 14.  Thus, the third pressure vessel (1O) of Abbott is fluidly connecting the second pressure vessel 21 of Loughran in series with the turbine 14.  Therefore the claim is unpatentable over Loughran in view of Abbott.
Regarding Claim 15, Loughran in view of Abbott teaches the invention as claimed and as discussed above for claim 13, and Loughran further teaches
a fuel charge 11 disposed within the first pressure vessel 10; an inert gas charge (inert nitrogen) disposed within the second pressure vessel 21 (Col. 2, ll. 7-10 and 28-38; Fig. 1).
Loughran in view of Abbott, as discussed so far, does not teach an oxidizer charge disposed within the third pressure vessel, wherein the second pressure vessel maintains the inert gas charge at a pressure greater than pressure within the first pressure vessel and the third pressure vessel.
Abbott further teaches
an oxidizer charge (oxidant) disposed within the third pressure vessel (1O), the second pressure vessel 17 maintains the gas charge at a pressure greater (implicit) than pressure within the first pressure vessel (1F) and the third pressure vessel (1O
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Loughran in view of Abbott, with Abbott’s oxidizer charge (oxidant) disposed within the third pressure vessel (1O), and have the second pressure vessel 21 of  Loughran in view of Abbott maintain the gas charge at a pressure greater than pressure within the first pressure vessel (1F) and the third pressure vessel (1O), as taught by Abbott, in order to reduce handling and operational difficulties that occur when using pumps instead of pressurized vessels (Abbott; Col. 6, ll. 27-32).
Loughran in view of Abbott does not explicitly teach the second pressure vessel maintains the inert gas charge at a pressure greater than pressure within the first pressure vessel and the third pressure vessel.
However, Loughran in view of Abbott, comprises Loughran’s fuel charge 11 disposed within the first pressure vessel 10 of Loughran; an inert gas charge (inert nitrogen) disposed within the second pressure vessel 21 of Loughran; and an oxidizer charge (oxidant) disposed within the third pressure vessel (1O) of Abbott.  Furthermore, the second pressure vessel 21 of Loughran in view of Abbott is fluidly connected in series to the first and third pressure vessels 10, (1O) respectively, and with the turbine 14, and the second pressure vessel 21 of Loughran maintains the inert gas charge at a pressure greater than pressure within the first pressure vessel 10 and the third pressure vessel (1O). Therefore the claim is unpatentable over Loughran in view of Abbott.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Loughran in view of Abbott, as applied to claim 13, and further in view of Ramsel 2018/0050825. 
Regarding Claim 14, Loughran in view of Abbott teaches the invention as claimed and as discussed above for claim 13.  However, Loughran in view of Abbott, does not teach a mixing valve fluidly connecting the first pressure vessel and the third pressure vessel with the turbine.
Abbott further teaches
a throttle valve 9 connected to the first pressure vessel (1F) and the third pressure vessel (1O) (Col. 6, ll. 3-23; Fig. 3). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify throttle valve 20 of Loughran in view of Abbott, with Abbott’s throttle valve 9, 
Loughran in view of Abbott, does not teach a mixing valve fluidly connecting the first pressure vessel and the third pressure vessel with the turbine
Ramsel teaches 
a mixing valve 213 fluidly connecting the first pressure vessel 210 and the third pressure vessel 209 ([0367]; Fig. 3)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify throttle valve 9 of Loughran in view of Abbott, with Ramsel’s mixing valve 213, in order have the fuel passed through a pipe to the fuel injector or nozzle (Ramsel; [0367], ll. 7-10).
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Loughran in view of Abbott, as applied to claim 13, and further in view of Kamath 2015/0344144. 
Regarding Claim 16, Loughran in view of Abbott teaches the invention as claimed and as discussed above for claim 13, and Loughran further teaches 
a nitrogen charge (inert nitrogen) disposed within the second pressure vessel 21; at least a portion of the first pressure vessel 10 is occupied by nitrogen (inert nitrogen); and the second pressure vessel 21 maintains the nitrogen charge (inert nitrogen) at higher pressure (implicit) than pressure within the first pressure vessel 10 (Col. 2, ll. 7-10 and 28-38; Fig. 1).
Loughran in view of Abbott, as discussed so far, does not teach a JP-8 charge disposed within the first pressure vessel; and a nitrous oxide charge disposed within the third pressure vessel; at least a portion of the third pressure vessel is occupied by nitrogen; the second pressure vessel maintains the nitrogen charge at higher pressure than pressure within the third pressure vessel, the pressure within the third pressure vessel substantially equivalent to the pressure within the first pressure vessel
Abbott further teaches
an oxidizer charge (oxidant) disposed within the third pressure vessel (1O) (Col. 6, ll. 3-23; Fig. 3); 
the second pressure vessel 17 maintains at higher pressure (implicit) than pressure within the third pressure vessel (1O), the pressure within the third pressure vessel (1O) substantially equivalent (implicit) to the pressure within the first pressure vessel (1F
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Loughran in view of Abbott, with Abbott’s oxidizer charge (oxidant) disposed within the third pressure vessel (1O), and have the second pressure vessel 21 of  Loughran in view of Abbott maintain a higher pressure than pressure within the third pressure vessel (1O) and have the pressure within the third pressure vessel (1O) be substantially equivalent to the pressure within the first pressure vessel (1F), as taught by Abbott, for the same reason as discussed in rejection of claim 15 above.
Loughran in view of Abbott and Kamath does not explicitly teach at least a portion of the third pressure vessel is occupied by nitrogen, and the second pressure vessel maintains the nitrogen charge at higher pressure than pressure within the third pressure vessel.
However, Loughran in view of Abbott and Kamath comprises Loughran’s fuel charge 11 disposed within the first pressure vessel 10 of Loughran; nitrogen (inert nitrogen) disposed within the second pressure vessel 21 of Loughran; and an oxidizer charge (oxidant) disposed within the third pressure vessel (1O) of Abbott. Furthermore, the second pressure vessel 21 of Loughran in view of Abbott is fluidly connected in series to the first and third pressure vessels 10, (1O) respectively, and has at least a portion of the third pressure vessel (1O) that is occupied by nitrogen (inert nitrogen). Thus the second pressure vessel 21 maintains the nitrogen charge at higher pressure than pressure within the third pressure vessel (1O).  
Loughran in view of Abbott, does not teach a JP-8 charge disposed within the first pressure vessel.
Kamath teaches 
the fuel or propellant charge is a JP-8 charge (JP-8) ([0022], ll. 9-12.  Kamath teaches JP-8 is a conventional liquid fuel that is used in gas turbine engines).
a JP-8 charge disposed within the first pressure vessel
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the fuel or propellant charge 11 within the first pressure vessel 10 of Loughran in view of Abbott, with Kamath’s JP-8, because it has been held that a simple substitution of one known element, in this case, monopropellant 11 of Loughran in view of Abbott, for another, in this 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACEK LISOWSKI whose telephone number is (408)918-7635.  The examiner can normally be reached on Monday - Friday 7am - 3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571) 272-4828.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JACEK LISOWSKI/Examiner, Art Unit 3741

/EHUD GARTENBERG/Supervisory Patent Examiner, Art Unit 3741